UNITED STATES COURT OF APPEALS
                                   FOR THE FIFTH CIRCUIT

                                        _______________________

                                              No. 96-30354
                                        _______________________


TAYLOR ENERGY COMPANY;
BANK ONE TEXAS N A,
Bank One Texas National Association,
                                                                       Plaintiffs - Appellees - Appellants,

                                                     versus

L&L OIL COMPANY, INC. ET AL.,

                                                                                                   Defendants,

FALCON DRILLING COMPANY, INCORPORATED;
FALRIG OFFSHORE LIMITED,

                                                                                   Defendants - Appellants,

ANR PIPELINE COMPANY;
COASTAL GAS MARKETING COMPANY

                                                                                    Defendants - Appellees.

______________________________________________________________________________

                     Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                   (95-CV-673-D)
______________________________________________________________________________

                                                April 10, 1997

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*


   *
        Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in Local Rule 47.5.4.
                The court has considered the appellants’ position in light of the briefs and pertinent

portions of the record. Having done so, we find no reversible error of fact or law and affirm for

essentially the reasons stated by the district court. The district court did not abuse its discretion in

declining to marshal the security held by Bank One and to require the bank to foreclose other

properties before taking recourse against Taylor Energy’s interest in the Block 51 Lease. As a

basis for affirming the dismissal of these two parties, we note that Coastal Gas Marketing

Company and ANR agreed through their counsel at oral argument to disburse payments to Bank

One following final judgment in this case for the proceeds of production attributable to Taylor

Energy Company’s interest in the leased property in question.

                AFFIRMED.